Citation Nr: 1810627	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for a bilateral leg disability.   

2.  Entitlement to service connection for a bilateral leg disability, to include bilateral lower extremity radiculopathy and restless leg syndrome.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1976.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a notice of disagreement (NOD) with the rating decision in August 2013.  A statement of the case (SOC) was issued in August 2014, and the Veteran perfected her appeal in August 2014.   

The Veteran testified before the undersigned via videoconference at a hearing in June 2016.  A transcript of the hearing is of record.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue in this case is whether new and material evidence has been received to reopen the claim of service connection for a bilateral leg disability.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).






FINDINGS OF FACT

1.  A May 2009 rating decision denied the Veteran's claim of service connection for bilateral leg radiculopathy; the Veteran was notified of this decision and did not appeal the decision.  

2.  Additional evidence received since the May 2009 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for a bilateral leg disability, and raises a reasonable probability of substantiating that claim.   

3.  The Veteran's bilateral leg disability did not have its onset during active service and is not related to her active service.  


CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying service connection for bilateral leg radiculopathy is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302, 20.11032 (2017).  

2.  New and material evidence has been received sufficient to reopen the claim for a bilateral leg disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a bilateral leg disability have not all been met.  38 U.S.C. §§ 1101, 1110, 1311, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen

The Veteran contends that her current bilateral leg disability is related to her in-service leg condition.  The Veteran's claim for service connection for bilateral leg radiculopathy was initially denied in a May 2009 rating decision.  The rating decision stated that service connection cannot be established because the Veteran did not have current diagnosis of the claimed condition or evidence indicating a clinical relationship between the diagnosis and some event or experience in service.  The Veteran was notified of this decision and her appellate rights; however, she did not submit an NOD with regard to this decision.  Therefore, this rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Where service connection for a disability has been denied in a final decision, a subsequent claim of service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence associated with the Veteran's claims file at the time of the May 2009 rating decision includes, but is not limited to, service treatment records (STRs), a September 2008 private provider nerve conduction study, a March 2009 VA spine examination, private provider orthopedic treatment records from January 2007 to April 2007, and the Veteran's lay statements.  

The evidence associated with the claims file subsequent to the May 2009 rating decision includes, but is not limited to, an October 2012 VA examination, private medical records from Dr. R.A., dated May 2012, a private medical report from Dr. D.A., dated January 2016, an August 2012 buddy statement from V.G., an August 2012 statement from the Veteran's husband, and the Veteran's lay statements.   

This evidence is new, in that it was previously not of record.  As noted above, the RO denied the bilateral leg disability claim in May 2009 in part because the evidence did not demonstrate a current disability.  The private provider records from May 2012 indicate a diagnosis of leg pain and restless leg syndrome.  Therefore, this record provides evidence of a currently diagnosed leg disability.  As such, new and material evidence has been presented to reopen the previously denied claim for service connection for a bilateral leg disability.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's private provider noted a diagnosis of restless leg syndrome and leg pain in May 2012.  Therefore, the first element of service connection has been met. 

Regarding the second element, the Veteran testified that while in-service, she experienced swelling of both her ankles.  The Veteran stated that she received treatment in-service and both of her legs were put in a cast for consecutive periods of 6 weeks.  She also stated she was treated with Darvocet for pain.  

The Veteran's service treatment records indicate that in September 1975 the Veteran experienced left foot swelling and was treated with a short leg walker.  The Veteran also submitted a buddy statement from V.G., who served with the Veteran, and was her roommate, friend, and co-worker.  V.G. stated that the Veteran complained of ankle and leg pain in-service and that the Veteran experienced ankle and leg swelling.  V.G. stated the Veteran was treated with a cast below the knee on both legs, one following the other, and she was prescribed pain medication.  Based on the STRs and buddy statement, the Board finds that the Veteran did have an in-service leg condition.  Therefore, the second element of service connection has been met. 

As such, this case turns on whether there is a nexus between the Veteran's in-service leg condition and her currently diagnosed restless leg syndrome.  There is no competent evidence of record relating the Veteran's current leg disability with her in-service condition. 

In October 2012, a VA examiner reviewed the Veteran's claims file and stated that it is less likely as not that the current conditions of restless leg syndrome and bilateral leg pain are related to the casting of the Veteran left ankle in-service.  The examiner's rationale provided alternative causes of restless leg syndrome, including genetics, medications, alcohol use, and sleep deprivation.  

The Veteran testified at the hearing that her private provider, Dr. D.A., wrote a statement in support of her claim.  Dr. D.A.'s January 2016 statement indicates that the Veteran's arthritis of her neck and legs has gotten progressively worse and has decreased her mobility and made it difficult for her to walk long distances.  While this letter describes the Veteran's current condition, it does not provide any evidence that her current condition is related to her in-service condition.  

The Board has also considered the Veteran's statements that her current leg disability is related to her in-service condition.  However, whether the Veteran's current leg disability is related to her in-service condition is a complex medical question that is not within the knowledge of a lay person, and the Veteran has not demonstrated medical expertise.  Therefore, the Veteran's statement is not competent evidence and not probative.  The claims file does not contain any competent evidence relating the Veteran's current leg disability to her service.  

The preponderance of the evidence weighs against a grant of service connection for the Veteran's impairment on a direct basis.  As such, the claim of entitlement to service connection for a bilateral leg disability must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107, 38 C.F.R. § 3.102.  


ORDER

The claim of entitlement to service connection for a bilateral leg disability is reopened.  

Entitlement to service connection for a bilateral leg disability is denied. 



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


